Citation Nr: 1429715	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-33 873A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for bilateral edema of the lower extremities. 



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971 with additional service in the Texas Air National Guard and Air Force Reserves from 1971 to 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral edema of the lower extremities that he asserts had its onset during his military service.  The Board finds that the evidence currently of record is insufficient to decide this claim and therefore further evidentiary development is needed.  

Service treatment records document the Veteran's single complaint of leg cramps at separation from his period of active duty in May 1971.  Records from his National Guard/Reserve service show that in October 1973, the Veteran was evaluated for mild edema.  See AF Form (458) dated September 28, 1974.  The Veteran claims that he was diagnosed with edema and/or leg problem at his discharge physical from the reserves in 1983 and that he has had continuing problems with bilateral lower extremity edema since then.

Recently, the Veteran has been diagnosed with persistent bilateral lower extremity edema and a healed venous stasis ulcer of the left lateral foot.  See VA Examination Report dated in September 2010 and VA Addendum dated in October 2010.  Unfortunately the examiner did not offer an opinion concerning its etiology, and, in particular, whether it had its onset in service.  Therefore, a remand is required in this case so that an adequate opinion can be obtained as to whether the Veteran's current bilateral edema of the lower extremities is related to his military service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  ("Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.").  

The Board stresses that, because the Veteran is competent to report the onset of bilateral leg pain during and since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contentions that he developed his claimed bilateral leg disorder during military service and that he has experienced continued problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board also notes that the National Guard/Reserve records currently associated with the claims folder do not provide specific dates for when the Veteran was serving in periods of active duty training (ADT) and when he was serving in period of inactive duty training (IDT).  The distinction between whether the Veteran's service was ADT or IDT at a specific point in time is crucial in the present case because diseases, such as persistent bilateral lower extremity edema and a healed venous stasis ulcer of the left lateral foot, may only be service connected if the claimant became disabled from them during a period of ADT.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  There is no evidence of record which summarizes the dates of the Veteran's ADT and IDT although there is clearly evidence of Air National Guard/Reserve duty.  Therefore, the AOJ should verify the dates and nature of this period of the Veteran's service and obtain any service treatment records that are not duplicates of the limited service records already associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1.  Identify the exact dates of each and every period of the Veteran's ADT and IDT while serving in the Air National Guard and Reserves.  A simple listing of Reserve Points is not helpful in this regard.  A line of duty determination regarding any injury sustained should also be sought and associated with the claims folder.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the ADT and/or IDT must be noted in the claims folder or Virtual VA/VBMS folders (as appropriate).

Also, obtain all service treatment records for such verified periods of service, including reports of entrance, separation, and periodic/annual physical examinations not currently in the claims file. 

2.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated him for bilateral lower extremity edema since his discharge from National Guard/Reserve service in 1983.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  Then, schedule the Veteran for a VA examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that any previously-diagnosed bilateral leg disorder, including persistent bilateral edema with healed venous stasis ulcer -as well as any other leg disorders shown on current examination- is traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during a period of active duty or ADT or the result of injury incurred during a period of IDT service.

In making all determinations, the examiner is asked to address the Veteran's documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed disability-as well as his complaints of problems (including pain) since service.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.  

A rationale for any opinion offered is requested.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

